Citation Nr: 0820675	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-26 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for irritable 
colon syndrome with gastritis.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 












INTRODUCTION

The veteran served on active duty from September 1995 to 
March 2005. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the above claim. 


FINDING OF FACT

The veteran's irritable bowel syndrome (IBS) with gastritis 
is manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, and not 
higher, for IBS with gastritis have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DC) 7307, 7319 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
she must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on her employment and daily life.  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in November 2006 
informed the veteran of all three elements now required by 
38 C.F.R. § 3.159(b).   See 73 F.R. 23353 (2008).   The 
November 2006 letter, however, did not describe the 
particular rating criteria used in evaluating IBS or discuss 
what evidence was necessary with respect to the rating 
criteria.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, which VA is 
required to rebut.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Here, the veteran was not prejudiced by the deficiencies in 
the original November 2006 letter.  First, the November 2006 
letter did notify her that disabilities are rated on the 
basis of diagnostic codes, and was told of the need to 
present evidence to meet the rating criteria and to establish 
an effective date of an award.  Additionally, the specific 
rating criteria for evaluating IBS were provided to the 
veteran in the July 2007 statement of the case.  Further, the 
veteran's statements reflect that she has actual knowledge of 
the evidence necessary for an increased rating for IBS.  In 
her February 2007 notice of disagreement, the veteran 
reported worsening of her IBS, including mild to sharp 
stomach pains and frequent liquid stools; in her July 2007 
substantive appeal, she reported that her persistent diarrhea 
and/or constipation and abdominal stress warranted a higher 
rating.  These statements indicate that she understood that 
any increased rating for IBS would be based on the frequency 
of her bowel disturbances and abdominal stress.  Accordingly, 
she demonstrated an understanding of the evidence of 
symptomatology necessary for a higher disability rating.  As 
such, the Board finds that she had actual knowledge of the 
particular rating criteria used in evaluating her disability 
and of what evidence was necessary for an increased rating, 
and therefore was not prejudiced by any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, VA treatment records, and 
private treatment records, and provided her with three VA 
examinations.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating her claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for 
different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran bears the burden of presenting and supporting her 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The veteran was initially granted service connection for IBS 
in an October 2005 rating decision and was assigned a 10 
percent rating under DC 7319, effective March 18, 2005, the 
date her claim was received.  The veteran submitted a claim 
for an increased rating for her IBS in November 2006, 
contending that her service-connected IBS is worse than it is 
currently rated.  

The veteran underwent a VA examination in December 2006, when 
she reported that she had stomach and abdominal bloating, as 
well as pain with constipation and diarrhea in alternation 
since 2002.  She reported that this affected her daily 
activities insofar as she had to go to the restroom with 
loose stools three to four times a day.  The examiner 
diagnosed her with chronic diarrhea and questionable IBS.  He 
reported that the veteran's symptoms fit IBS components, but 
noted that she had never undergone a gastrointestinal scope 
evaluation to rule out other etiology.  

In a January 2007 letter, a family member reported that the 
veteran had frequent bowel movements that were soft and 
watery, and that the veteran complained of abdominal 
discomfort and cramping with these occurrences.  
Additionally, in a February 2007 letter, another family 
member reported that the veteran went to the restroom four to 
five times a day due to constant bouts of diarrhea and/or 
constipation, and had somewhat constant abdominal pains that 
coincided with the frequent trips to the restroom. 

In her February 2007 notice of disagreement, the veteran 
reported that her IBS had worsened over the past year.  She 
stated that her symptoms included feeling bloated, having 
mild to sharp stomach pains, having an upset stomach, having 
soft to liquid stools, and having increased stools with 
frequent bowel movements, i.e. four to five times a day.  She 
also reported that these symptoms affected her daily 
activities and occupation.

The veteran was scheduled for a second VA examination in 
February 2007; however, the examiner reported that he could 
not render a further opinion regarding the veteran's IBS as 
she had not undergone a colonoscopy or endoscopic grasp 
biopsy as requested.  

During April 2007 VA treatment, the veteran reported that she 
had bowel movements right when she woke up, all through the 
day (mostly after eating, 3 to 7 a day), and at night.  She 
reported some discomfort and a nervous feeling in her abdomen 
before having a bowel movement, which was relieved after such 
movement.  The veteran denied current abdominal pain, nausea, 
vomiting, constipation, or diarrhea.  The doctor assessed her 
as having a change in bowel movements, probably related to 
post-infectious IBS, but reported that the chronicity and 
quantity of her symptoms made ruling out IBS reasonable.  He 
also reported that the veteran had a colon with random 
behavior and recommended that the veteran undergo a 
colonoscopy. 

The veteran underwent two QTC examinations in October 2007.  
On October 24, 2007, the veteran reported several bowel 
movements a day.  She complained of alternating constipation 
and diarrhea.  She also complained of diffuse abdominal pain, 
which occurred 1/3 to 2/3 of the year.  She stated that her 
symptoms occurred intermittently, and that her constant need 
to have bowel movements interfered with her work.  Concerning 
gastritis, her complaints were consistent.  She stated that 
she had diffuse stomach pain that occurred frequently.  There 
was no anemia or malnutrition.   

On October 26, 2007, the veteran reported having bowel 
movements three to four times a day to every two to three 
days, and feeling bloated.  The veteran denied significant 
abdominal pain, nausea, vomiting, gastrointestinal bleeding, 
weight loss, or significant gastro-esophageal reflux.  The 
examiner reported that the veteran's abdomen was soft with 
good bowel sounds, no organomegaly, and no tenderness on deep 
palpation.  The examiner provided the opinion that the 
veteran's symptoms were primarily secondary to irritable 
bowel syndrome, which he attributed to her anxiety and panic 
disorder.  He found no evidence of significant upper 
gastrointestinal distress other than a sensitive stomach and 
inability to tolerate certain foods.  Finally, the examiner 
reported that the veteran could undergo an upper endoscopy to 
determine whether she had a hernia or gastritis, but that her 
symptoms were not significant enough to warrant such 
evaluation.  

The veteran's IBS has been evaluated as 10 percent disabling 
pursuant to DC 7319.  38 C.F.R. § 4.118 (2007).  The current 
10 percent rating contemplates moderate irritable colon 
syndrome manifested by frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent rating is warranted 
for severe irritable colon syndrome manifested by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114 DC 7319.  The 
schedule of ratings, does not define the terms "mild," 
"moderate," and "severe;" rather than applying a 
mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007). 

Additionally, Diagnostic Code 7307 provides that a 10 percent 
rating is warranted for chronic gastritis with small nodular 
lesions, and symptoms.  A 30 percent rating is warranted for 
chronic gastritis with multiple small eroded or ulcerated 
areas, and symptoms. A 60 percent rating is warranted for 
chronic gastritis with severe hemorrhages, or large ulcerated 
or eroded areas. C.F.R. § 4.114, DC 7307.

The evidence of record supports the assignment of a 30 
percent rating for IBS under DC 7319, effective from the date 
of the veteran's claim for an increase.  She stated in her 
claim received in November 2006 that her IBS had worsened.  
There is evidence of frequent bowel disturbances, including 
constipation, feeling bloated, having soft to liquid stools, 
and having bowel movements three to at most seven times a 
day.  These findings approximate the criteria for a 30 
percent rating under DC 7319.  See 38 C.F.R. § 4.7.  This is 
the highest schedular rating available under Diagnostic Code 
7319.   A rating in excess of 30 percent is not warranted 
under DC 7307, as there has been no evidence of chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  The veteran has consistently denied any 
bleeding.  Accordingly, a 30 percent rating, and not higher, 
is warranted for the veteran's IBS with gastritis.


ORDER

Entitlement to a rating of 30 percent, and not higher, for 
irritable bowel syndrome with gastritis is granted, subject 
to controlling regulations applicable to the provision of 
monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


